Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claim 1 and canceled claim 2 in the amendment filed on January 6, 2022.  The claim 1 is rejected in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed on January 6, 2022, has overcome the rejection of claims 1-2 under 35 USC 103 as being unpatentable over Leclerc, et al. and the objection of claims 1-2 for not ending with a period.   The above rejection and objection have been withdrawn.

II.	Rejection(s)
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 7 of U.S. Patent No. 10,927,258.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    699
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    162
    454
    media_image2.png
    Greyscale

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image3.png
    201
    330
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    479
    300
    media_image4.png
    Greyscale


Claim 7 is drawn to 

    PNG
    media_image5.png
    214
    330
    media_image5.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant claim is drawn to a crystalline Indigotindisulfonate sodium and the issued patent’s claims are drawn to a method of preparing a crystalline Indigotindisulfonate sodium and a crystalline form of Indigotindisulfonate sodium.
Finding Prima Facie Obviousness
	The crystalline Indigotindisulfonate sodium is essentially the same compound that is obtained in the issued patent’s method claims 1 and 5 and the crystalline form I in issued claim 7.  The scope of the issued claims and the instant claim overlap.  Therefore, one of ordinary skill in the art would be motivated to claim a crystalline Indigotindisulfonate sodium prepared in the issued patent again in the instant application since the scope already patented is essentially the same scope of the instant claim.  As a result, the claims are rejected under obviousness-type double patenting.


III.  Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626